Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-28-2009

Joanne Boyd v. Wachovia Bank NA
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3485




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Joanne Boyd v. Wachovia Bank NA" (2009). 2009 Decisions. Paper 1976.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1976


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-83                                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 08-3485
                                     ___________

                                   JOANNE BOYD,
                                                      Appellant

                                           v.

                             WACHOVIA BANK NA;
                           COURT OF COMMON PLEAS
                      OF PHILADELPHIA ORPHAN’S COURT
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 08-cv-03178)
                      District Judge: Honorable J. Curtis Joyner
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 23, 2009
             Before: SLOVITER, FUENTES and JORDAN, Circuit Judges

                           (Opinion filed: January 28, 2009)


                                       OPINION


PER CURIAM

      Appellant Joanne Boyd, proceeding pro se, filed a complaint in the United States

District Court for the Eastern District of Pennsylvania, naming Wachovia Bank and the
Court of Common Pleas of Philadelphia, Orphans’ Court as defendants. Appellant

alleged that the Superior Court of Pennsylvania and the Court of Common Pleas of

Philadelphia violated her constitutional rights by failing to follow certain Pennsylvania

Rules of Appellate Procedure during the course of proceedings she initiated to challenge

Wachovia Bank’s final account of Appellant’s son’s finances in its role as Guardian of

his estate. The District Court granted Appellant in forma pauperis status and dismissed

her complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We agree

with the District Court that the state courts, as state entities, are entitled to immunity from

suit in federal court pursuant to the Eleventh Amendment. See Benn v. First Judicial

Dist. of Pa., 426 F.3d 233, 240-41 (3d Cir. 2005). Appellant fails to allege any claims

against Wachovia Bank in the instant action. Accordingly, we conclude that this appeal

presents no “substantial question,” and will summarily affirm the judgment of the District

Court. See 3d Cir. LAR 27.4 & I.O.P. 10.6. Appellant’s motions to expand the District

Court record, for leave to correct clerical mistakes, and for leave to file a revised notice of

appeal are denied.




                                                   2